Citation Nr: 0330315	
Decision Date: 11/05/03    Archive Date: 11/13/03

DOCKET NO.  00-11 899A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
degenerative joint disease of the lumbar spine.

2.  Entitlement to a rating in excess of 20 percent for 
diabetes mellitus.

3.  Entitlement to a rating in excess of 10 percent for 
tinnitus of the left ear.  

4.  Entitlement to an extension of VA vocational 
rehabilitation work-experience training.

5.  Entitlement to continued "helpless child" status for a 
dependent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from August 1974 to January 
1991.  

The issues fully perfected for appeal come to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision 
dated in March 1999 by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Reno, Nevada.  These issues are 
entitlement to a rating in excess of 30 percent for 
degenerative joint disease of the lumbar spine, entitlement 
to a rating in excess of 20 percent for diabetes mellitus, 
and entitlement to a rating in excess of 10 percent for 
tinnitus of the left ear.  

The veteran has submitted a notice of disagreement dated in 
July 1999 with the denial of an extension of VA work-
experience training, and a notice of disagreement dated in 
August 2000 with an August 2000 RO letter informing her that 
continued "helpless child" (permanently incapable of self-
support) status for a dependent was denied.  The resolution 
of these claims is not entirely clear from a review of the 
claims file.  The Board is obligated to remand the issues for 
issuance of a Statement of the Case.  See Manlincon v. West, 
12 Vet. App. 238, 240-241 (1999).  If either matter has been 
resolved or is not an appropriate matter for appeal, the RO 
should so state in the Statement of the Case, so that the 
veteran has the opportunity to argue the point, since the 
veteran has indicated she wished to appeal the RO 
determinations with respect to these issues.


REMAND

During the pendency of the veteran's claim, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), which substantially modified the circumstances under 
which VA's duty to notify and assist claimants applies, and 
how that duty is to be discharged.  See Public Law No. 106-
175 (2000) (now codified at 38 U.S.C. §§ 5100-5103A, 5106-7 
(West 2002)).  The new statute revised the former section 
5107(a) of Title 38, United States Code, to eliminate the 
requirement that a claimant must come forward first with 
evidence to well ground a claim before the Secretary of 
Veterans Affairs is obligated to assist the claimant in 
developing the facts pertinent to the claim.

During the course of the Board's review of this appeal, the 
Court of Appeals for the Federal Circuit (Federal Circuit) 
invalidated 38 C.F.R. § 19.9(a)(2)(ii)(2002), which permitted 
the Board "to provide the [VCAA duty to notify] notice 
required by 38 U.S.C. [§] 5103(a)" and "not less than 30 
days to respond to the notice."  The Federal Court found 
that section 19.9(a)(2)(ii) was contrary to 
38 U.S.C. § 5103(b) (West 2002), which provides the claimant 
one year to submit evidence.  See Disabled American Veterans, 
et al. v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).

Subsequently, the VA General Counsel issued a precedent 
opinion on May 21, 2003, interpreting the Federal Circuit 
decision in DAV v. Secretary, supra.  The General Counsel 
held, in essence, that (1) the DAV decision does not prohibit 
evidentiary development by the Board, and the Secretary may 
expressly delegate such authority to the Board by new 
regulations; (2) the DAV decision does prohibit the Board 
from rendering a final decision based upon newly obtained 
evidence without the appellant's first waiving initial 
consideration of any such evidence by the RO; (3) the DAV 
decision does not prohibit the Board from issuing the duty-
to-assist notice required by the VCAA in 38 U.S.C.A. 
§ 5103(a), and the Secretary may expressly delegate such 
authority to the Board by new regulations; and (4) the Board 
is not required to identify and readjudicate any claims 
decided by the Board under the now invalidated regulations 
before the DAV decision, although VA must review the claim if 
requested information or evidence is submitted within one 
year after the date of the request.  VAOPGCPREC 1-2003.

As the case law relating to the applicability of VCAA to 
claims such as this one, that were filed prior to its 
enactment, has been somewhat inconsistent, a brief summary of 
the law may be helpful.  VCAA was enacted on November 9, 
2000, and was subsequently codified, in pertinent part, at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  VA has 
issued final regulations to implement these statutory 
changes.  See C.F.R. §§ 3.102, 3.159 and 3.326(a) (2003).  
Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of the VA with 
respect to the duty to assist, and supercedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well-grounded.  The 
veteran filed the claims that are the subject of this appeal 
before the enactment of VCAA.  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that the entire VCAA potentially affects claims pending 
on or filed after the date of enactment (as well as certain 
claims that were finally denied during the period from July 
14, 1999, to November 9, 2000).  See generally Holliday v. 
Principi, supra; see also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  That analysis would include cases which had 
been decided by the Board before the VCAA, but were pending 
in Court at the time of its enactment.  However, the U.S. 
Court of Appeals for the Federal Circuit has held that only 
section 4 of the VCAA (which eliminated the well-grounded 
claim requirement) is retroactively applicable to decisions 
of the Board entered before the enactment date of the VCAA, 
and that section 3(a) of the VCAA (covering duty-to-notify 
and duty-to-assist provisions) is not retroactively 
applicable to pre-VCAA decisions of the Board.  See Dyment 
v. Principi, 287 F.3d 1377 (Fed. Cir. 2002); Bernklau v. 
Principi, 291 F.3d 795 (Fed. Cir. 2002) (stating that Dyment 
"was plainly correct").  

In a more recent decision, Kuzma v. Principi, No. 03-7032 
(Fed. Cir. Aug. 25, 2003), the Federal Circuit, quoting 
Supreme Court precedent, noted that "congressional 
enactments and administrative rules will not be construed to 
have retroactive effect unless their language requires this 
result."  Landgraf v. USI Film Prods., 511 U.S. 244, 272 
(1994) (quoting Bowen v. Georgetown Univ. Hosp., 488 U.S. 
204, 208 (1988)).  As previously held in Dyment and 
Bernklau, there is nothing in the VCAA to suggest that 
section 3(a) was intended to apply retroactively.  
Accordingly, applying Karnas to section 3(a) of the VCAA, 
which makes no mention of retroactivity, would impermissibly 
require its retroactive application.  Further, Holliday's 
holding that all provisions of the VCAA have retroactive 
effect is incompatible with Dyment and Bernklau.  While both 
Karnas and Holliday were not explicitly, but rather only 
implicitly, overruled in those cases, the Court held that 
"[t]oday we remove all doubt and overrule both Karnas and 
Holliday to the extent they conflict with the Supreme 
Court's and our binding authority."  

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, Karnas and Holliday 
are only overruled "to the extent they conflict with the 
Supreme Court's and our binding authority."  (Emphasis 
added).  In other words, the decisions were not, or 
apparently not, overruled outright, but rather only to the 
extent they conflict with Supreme Court and Federal Circuit 
precedent.  The Board further notes that the Federal Circuit 
in Bernklau only addressed the limited matter of whether 
section 3(a) of the VCAA applies retroactively to 
proceedings that were complete before VA and were on appeal 
to the Veterans Claims Court or the Federal Circuit, and not 
whether applying section 3(a) to proceedings already 
commenced at the time of the enactment of the VCAA and still 
pending before the regional offices or the Board would 
constitute "retroactive" application of the statute.  
Moreover, VAOPGCPREC 11-2000 (Nov. 27, 2000) appears to hold 
that the VCAA is retroactively applicable to claims pending 
on the date of its enactment.  Further, the regulations 
issued to implement the VCAA are expressly applicable to 
"any claim for benefits received by VA on or after November 
9, 2000, the VCAA's enactment date, as well as to any claim 
filed before that date but not decided by VA as of that 
date."  66 Fed. Reg. 45,629 (Aug. 29, 2001).  Precedent 
opinions of the chief legal officer of the Department, and 
regulations of the Department, are binding on the Board.  38 
U.S.C.A. § 7104(c) (West 2002).  

The RO should also note that the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) has held 
invalid the provisions of 38 C.F.R. § 3.159(b)(1), which 
allowed a decision to be made before the one year period for 
submitting new evidence had expired.  Paralyzed Veterans of 
America (PVA), et al. v. Secretary of Veterans Affairs, Nos. 
02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003).  

In light of the Federal Circuit decisions, and the General 
Counsel precedent opinion noted above, and because no further 
guidance or regulatory direction has been issued to implement 
them, the Board believes that the most appropriate action is 
to remand the veteran's claims to the RO so that the veteran 
can be provided with the appropriate notice under the VCAA, 
to include what she must show to prevail in her claims, what 
information and evidence she is responsible for, and what 
evidence VA must secure.  See generally Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002).  

Further, in January 1999, the veteran was provided VA 
examinations to determine the severity of her service-
connected low back disability and diabetes mellitus.  The 
orthopedic examination report states explicitly that the 
examiner did not have access to the veteran's medical 
records, and, in this context, the other examination reports 
give rise to a concern that the other examiner did not have 
access to the claims file either.  Additionally, the VA 
examinations in question were conducted in January 1999, over 
three years and nine months prior to the date of this remand; 
given that these conditions may be progressive, the Board 
finds that a more up-to-date disability picture is warranted.  
Therefore, new examinations are requested in this remand.

Finally, on September 26, 2003, new criteria for rating 
disabilities of the spine became effective.  See Schedule for 
Rating Disabilities: The Spine, 68 Fed. Reg. 51, 454 (Aug. 
27, 2003).  The revised criteria include ratings based on 
specific ranges of motion for the cervical and thorocolumbar 
spine and provide normal ranges of motion.  The RO should 
consider both the old and new criteria as appropriate under 
the law and the time of its readjudication of the claim for a 
rating in excess of 30 percent for degenerative joint disease 
of the lumbar spine.  Further, the RO should clarify on what 
basis the veteran was assigned a 30 percent rating for his 
arthritis of the lumbar spine and whether service connection 
is in effect for degenerative disc disease.  If as 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 is applicable, the RO must 
consider the old and new criteria for rating intervertebral 
disc syndrome as appropriate under the law.  See 67 Fed. Reg. 
54345-54349 (August 22, 2002).

Accordingly, this case is REMANDED for the following action: 

1.  The RO must assure compliance with 
the requirements of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106- 
475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002) and its 
implementing regulations.  The RO's 
attention is directed to Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) 
pertaining to the amended version of 38 
U.S.C.A. 
§ 5103(a), which requires that the 
Secretary identify for the veteran which 
evidence the VA will obtain and which 
evidence the veteran is expected to 
present.  The RO should provide the 
veteran written notification specific to 
her claims of the impact of the 
notification requirements on her claims.  
The veteran must be notified that she has 
one year to submit evidence.  38 U.S.C.A. 
§ 5103(b)(1); PVA, supra.   

2.  The RO should take appropriate 
action, including issuance of a Statement 
of the Case, on the appeals initiated by 
the veteran from the determinations 
addressing the issues of entitlement to 
an extension of VA vocational 
rehabilitation work-experience training, 
and entitlement to continued "helpless 
child" status for a dependent.  The 
veteran and her representative should be 
clearly advised of the need to file a 
timely substantive appeal if the veteran 
wishes to complete an appeal from these 
determinations.  If either matter has 
been resolved or is not an appropriate 
matter for appeal, the RO should so state 
in the Statement of the Case, so that the 
veteran has an opportunity to argue the 
point, since the veteran has indicated a 
desire to appeal the RO determinations 
with respect to these issues

3.  Once all available medical records 
have been received, the RO should make 
arrangements with the appropriate VA 
medical facility or facilities for the 
veteran to be afforded VA orthopedic and 
diabetes mellitus examinations for the 
purpose of determining the current 
severity of her service-connected low back 
disability and diabetes mellitus.

The RO should send the claims file to the 
examiners for review, and the clinicians 
should indicate that the claims file was 
reviewed.
 
The orthopedic examiner should perform 
full range of motion studies of the low 
back and comment on the functional 
limitations of the service-connected 
degenerative joint disease of the lumbar 
spine caused by pain, flare-ups of pain, 
weakness, fatigability, and 
incoordination.  Any additional 
functional limitation should be expressed 
as limitation of motion of the low back.  
Specifically, after determining the range 
of motion of the low back, the examiner 
should opine whether it is at least as 
likely as not that there is any 
additional functional loss (i.e., 
additional loss of motion) due to pain or 
flare-ups of pain supported by adequate 
objective findings, or weakness on 
movement, excess fatigability, or 
incoordination. 

For diabetes mellitus, the examiner 
should indicate the current nature and 
severity of the veteran's diabetes 
mellitus and all residuals and 
manifestations of her diabetes mellitus. 

4.  Thereafter, the RO should review the 
claims file and ensure that no other 
notification or development action, in 
addition to that directed above, is required.  
If further action is required, the RO should 
undertake it before further adjudication of 
the claims.

5.  The RO should readjudicate the issues 
of entitlement to a rating in excess of 
30 percent for degenerative joint disease 
of the lumbar spine, entitlement to a 
rating in excess of 20 percent for 
diabetes mellitus, and entitlement to a 
rating in excess of 10 percent for 
tinnitus, with consideration of all of 
the evidence added to the record since 
the Supplemental Statement of the Case 
(SSOC) issued in September 2002.  

Readjudication of the claim for a rating 
in excess of 10 percent for tinnitus 
should include consideration of 38 C.F.R. 
§ 3.321(b)(1), pertaining to 
consideration of an extraschedular 
rating. 
 
In readjudicating the claim for a rating 
in excess of 30 percent for degenerative 
joint disease of the lumbar spine, the RO 
must consider the new criteria for rating 
disabilities of the spine, which became 
effective the  September 26, 2003.  See 
Schedule for Rating Disabilities: The 
Spine, 68 Fed. Reg. 51, 454 (Aug. 27, 
2003).  The revised criteria include 
ratings based on specific ranges of 
motion for the cervical and thorocolumbar 
spine and provide normal ranges of 
motion.  The RO should consider both the 
old and new criteria as appropriate under 
the law.  

Also, in readjudicating the claim for a 
rating in excess of 30 percent for 
degenerative joint disease of the lumbar 
spine, the RO should clarify two 
additional matters.  First, as 38 C.F.R. 
§ 4.71a, Diagnostic Code 5292 specifies 
ratings of 20 and 40 percent for moderate 
and severe limitation of motion of the 
lumbar spine, respectively, the RO should 
explain on what basis the veteran was 
assigned a 30 percent rating; and second, 
the RO must specify whether service 
connection is in effect for degenerative 
disc disease.  If 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 is applicable, the 
RO must consider the old and new criteria 
for rating intervertebral disc syndrome 
as appropriate under the law.  (Effective 
September 23, 2002, 38 C.F.R. § 4.71a, DC 
5293, Intervertebral Disc Syndrome was 
amended.  See 67 Fed. Reg. 54345-54349 
(August 22, 2002).)

6.  If the benefits requested on appeal 
are not granted to the appellant's 
satisfaction, the RO should issue an 
SSOC, which must contain notice of all 
relevant action taken on the claims for 
which an appeal has been perfected, to 
include a summary of all of the evidence 
added to the record since the September 
2002 SSOC.  A reasonable period of time 
for a response should be afforded.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until she is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



